Rehearing denied April 20, 1920.
Petition for Rehearing.
(189 Pac. 427.)
On petition for rehearing. Petition denied and former opinion approved. Rehearing Denied.
Mr. L. A. Liljequist, for the petition.
• . Mr. John F. Hall, District Attorney, and Mr. George M. Brown, contra.
Department 2.
PER CURIAM. — For the reasons given in the original opinion, as well as those set forth in State v. *66Blanchard, post, p. -79 (189 Pac. 421), this day decided, we adhere to our former opinion, and the petition for rehearing is therefore denied.
Affirmed. Rehearing Denied.